Case: 14-12390   Date Filed: 03/17/2015   Page: 1 of 5


                                                        [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12390
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:13-cr-00235-WS-N-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                versus

ANTHONY R. BROWN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________

                             (March 17, 2015)

Before TJOFLAT, WILSON and MARTIN, Circuit Judges.

PER CURIAM:
                Case: 14-12390   Date Filed: 03/17/2015   Page: 2 of 5


      Anthony Rashad Brown appeals his 36-month sentence after pleading guilty

to one count of possession of marijuana with intent to distribute, in violation of 21

U.S.C. § 841(a)(1). Brown challenges two sentencing decisions made by the

district court: one holding him responsible for larger quantities of marijuana than

he claims was appropriate and a second improperly enhancing his sentence for

possession of a weapon. After careful consideration, we conclude that any

sentencing errors were harmless because the district court would have given the

same sentence if the alleged errors were corrected, and its sentence was otherwise

reasonable.

                                          I.

      In November 2012, police discovered sixty pounds of marijuana when they

stopped a van registered to Brown. After obtaining a warrant, police searched

Brown’s home. Inside, they discovered a firearm. In February 2013, Brown was

pulled over by police for a seatbelt violation. Brown sped off and led police on a

high-speed chase. When police finally apprehended Brown, a search of his vehicle

revealed twenty-six pounds of marijuana. Brown was later indicted on four drug

and weapons counts. He pleaded guilty to one count of possession with intent to

distribute marijuana under § 841(a)(1), but was acquitted at trial on the remaining

three counts.




                                          2
               Case: 14-12390     Date Filed: 03/17/2015    Page: 3 of 5


      At sentencing on the single count of conviction, the district court held

Brown accountable for eighty-six pounds of marijuana—the twenty-six pounds he

had when he was arrested as well as the sixty pounds found months before, when

his friends were stopped while driving his car. The district court then applied a

two-level dangerous-weapon enhancement under United States Sentencing

Guidelines § 2D1.1(b)(1) for the handgun found in Brown’s home during the

earlier search. On appeal, Brown argues that that the district court erred by

holding him accountable for more than the twenty-six pounds of marijuana police

found when he was arrested. He also argues that the district court was wrong to

impose a two-level enhancement for possession of a dangerous weapon under

§ 2D1.1(b)(1).

                                          II.

      We must affirm because any potential error the district court made in

calculating Brown’s sentence was harmless. When a district court errs in applying

the Guidelines, remand is unnecessary if the error did not affect the overall

sentence imposed. Williams v. United States, 503 U.S. 193, 203, 112 S. Ct. 1112,

1120–21 (1992). “[I]t would make no sense to set aside [a] reasonable sentence

and send the case back to the district court [where] it has already told us that it

would impose exactly the same sentence.” United States v. Keene, 470 F.3d 1347,

1350 (11th Cir. 2006). Here, the district court expressly stated that it would


                                           3
              Case: 14-12390     Date Filed: 03/17/2015   Page: 4 of 5


impose the same sentence regardless of the propriety of its Guidelines

determinations because it viewed 36 months as a reasonable sentence.

      Even accepting this premise, the overall sentence must still be substantively

reasonable. See id. at 1349. We review the reasonableness of a sentence under a

deferential abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51,

128 S. Ct. 586, 597 (2007). In evaluating substantive reasonableness, “[w]e

consider the totality of the circumstances and evaluate whether the sentence

achieves the sentencing purposes stated in [18 U.S.C.] § 3553(a).” United States v.

Sarras, 575 F.3d 1191, 1219 (11th Cir. 2009). Section 3553(a) instructs the district

court to consider, among other factors, the nature and circumstances of the offense,

the history and characteristics of the defendant, the applicable guideline range, and

whether the sentence imposed reflects the seriousness of the offense, deters future

criminal conduct, and protects the public.

      Brown’s sentence was substantively reasonable. A 36-month sentence is

well below the statutory maximum sentence of five years. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008) (per curiam). Beyond that, the

district court calculated the guideline range, considered the § 3553(a) factors, and

then found that the sentence was sufficient but not greater than necessary to

achieve the sentencing objectives set forth in § 3553(a). Brown dealt in large

amounts of marijuana and was arrested after a dangerous high-speed chase. Under


                                          4
              Case: 14-12390    Date Filed: 03/17/2015   Page: 5 of 5


these circumstances, the district court did not impose a substantively unreasonable

sentence.

      We affirm the district court’s sentence without reaching Brown’s arguments

related to the alleged Guidelines errors. See Keene, 470 F.3d at 1350.

      AFFIRMED.




                                         5